      Case 16-32202 Document 1873 Filed in TXSB on 10/26/20 Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION                                        ENTERED
                                                                                     10/26/2020
IN RE:                                      §
ULTRA PETROLEUM CORP., et al                §      CASE NO: 16-32202
                                            §
                                            §      CASE NO: 16-03272
                                            §
ULTRA RESOURCES, INC.                       §      CASE NO: 16-32204
                                            §
ULTRA WYOMING, INC.                         §      CASE NO: 16-32205
                                            §
ULTRA WYOMING LGS, LLC                      §      CASE NO: 16-32206
                                            §
UP ENERGY CORPORATION                       §      CASE NO: 16-32207
                                            §
UPL PINEDALE, LLC                           §      CASE NO: 16-32208
                                            §
UPL THREE RIVERS HOLDINGS, LLC              §      CASE NO: 16-32209
                                            §      Jointly Administered Order
       Debtors                              §
                                            §      CHAPTER 11

                                        ORDER

   Judgment will be entered against the Debtors. Within 7 days, the parties must submit a
proposed form of judgment, substantially in conformance with the following:




1/2
      Case 16-32202 Document 1873 Filed in TXSB on 10/26/20 Page 2 of 2




                                       JUDGMENT
            For the reasons set forth in the Court’s October 26, 2020 Memorandum
      Opinion, Judgment is entered against ____________ and in favor of
      _____________:

            1. No refund is owed to the Debtors on account of the Make-Whole Claims.

            2. Judgment is entered for $___________________ on account of the
               Interest Claims.

            3. Costs are awarded against ________________.

            4. All other relief is denied.




      SIGNED October 26, 2020.


                                             ___________________________________
                                                        Marvin Isgur
                                             UNITED STATES BANKRUPTCY JUDGE




2/2
